Title: To Benjamin Franklin from Joseph Palmer, 3 August 1779
From: Palmer, Joseph
To: Franklin, Benjamin


Dear Sir
Germantown, August 3d. 1779.
This moment I hear that Mr Adams arrived at Boston last Night—& that our Fleet & Army, sent to Penobscutt to dislodge the Enemy, who had taken possession with 7 or 800 Land Forces, 6 or 8 Men of War & other arm’d Vessels, had driven the enemies Ships up the river, taken all their outworks, & obliged them to retire to their center Fort, so that they must Surrender, if not reinforced immediately; but of this you will have a better account from Mr Adams &c.
This will be handed to you by my Nephew, Joseph Palmer, who having finished his Studies at Harvard College, was to have returned to his Father (near Plymouth) in England, by way of New-York, but being disappointed in his Passage on board the Cartel for that place, & the Mercury being order’d to sail for France tomorrow Morning, we have concluded to send him in her, ‘tho’ only a few hours notice. I beg your friendship to him, so far as to advise him in all things necessary for his passage to Plymouth: It is not likely that he will want any Money, but if he Should, & you will please to supply him, you may rely upon being repaid by himself or Father, in such a way as you shall point out. His Father is a Farmer, of between 2 and 300 £ Stg per Anm. a friend to our American Cause of Liberty, & an honest Man. Joseph is as amiable, & worthy a young Man, as I ever knew; & your favour will be gratefully acknowledged by him, & will lay an additional obligation upon, Dear Sir, Your Sincere Friend, & Most Humle. Servt.
J: Palmer
His Excellency Benjamin Franklin Esqr at Passy near Paris
 
Notation: J Palmer Augt: 3. 79
